UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7959



JOSEPH M. MELENDEZ, II,

                                              Plaintiff - Appellant,

          versus



DEPUTY WILLIAMS, Hampton Sheriff's Department;
HAMPTON ROADS REGIONAL JAIL, Prison Health
Services,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-03-457-2)


Submitted: February 19, 2004              Decided:   February 26, 2004



Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph M. Melendez, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Joseph M. Melendez, II, appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2000) complaint without

prejudice for failure to exhaust administrative remedies.                 The

district   court    properly   required    exhaustion     of   administrative

remedies under 42 U.S.C. § 1997e(a) (2000).          Because Melendez did

not   demonstrate   to   the   district    court   that   he   had   exhausted

administrative remedies or that such remedies were not available,

the court’s dismissal of the action, without prejudice, was not an

abuse of discretion.     Accordingly, we affirm the district court’s

order.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                   - 2 -